EX-99.1 For Additional Information, please contact COMM 2012-CCRE4 Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2012-CCRE4 Payment Date: 9/15/17 8480 Stagecoach Circle Record Date: 8/31/17 Frederick, MD 21701-4747 Determination Date: 9/11/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 11 NOI Detail 12 - 13 Principal Prepayment Detail 14 Historical Detail 15 Delinquency Loan Detail 16 Specially Serviced Loan Detail 17 - 18 Advance Summary 19 Historical Liquidated Loan Detail 20 Modified Loan Detail 21 Historical Bond/Collateral Loss Reconciliation Detail 22 Interest Shortfall Reconciliation Detail 23 - 24 Defeased Loan Detail 25 Depositor Master Servicer Special Servicer Operating Advisor Deutsche Mortgage & Asset Receiving Wells Fargo Bank, National Association Rialto Capital Advisors, LLC Park Bridge Lender Services LLC Corporation Three Wells Fargo, MAC D1050-084 th Avenue 600 Third Avenue 60 Wall Street 401 S. Tryon Street, 8th Floor 4th Floor 40th Floor New York, NY 10005 Charlotte, NC 28202 Miami, FL 33172 New York, NY 10016 Contact: Contact: Contact: Helaine M.
